Citation Nr: 1013352	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-15 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher rating for reflex sympathetic 
dystrophy of the left hand and forearm, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right elbow 
disability.

6.  Entitlement to service connection for a skin disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including posttraumatic stress 
disorder (PTSD) and panic disorder with agoraphobia.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to 
July 1992; additionally, prior to October 11, 1990, the 
Veteran had six months and six days of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Louisville, Kentucky and Huntington, West 
Virginia.

In December 2009, the Veteran testified at a hearing before 
the Board.  Following the hearing, the Veteran submitted 
additional evidence to the Board in the form of photographs 
and a statement.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will 
consider such evidence in the adjudication of this appeal.

(The decision below addresses the application to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  The rating claim on appeal, and the remaining 
service connection claims, including the underlying claim of 
service connection for a psychiatric disability, are 
addressed in the remand that follows the decision below.  
Consideration of the applications to reopen claims of service 
connection for hearing loss and hypertension is deferred 
pending completion of the development sought in the remand.)  


FINDINGS OF FACT

1.  By a July 2003 rating decision, the RO denied a claim of 
service connection for a psychiatric disability, including 
PTSD; the Veteran did not appeal.

2.  Evidence received since the July 2003 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A July 2003 rating decision, which denied the Veteran's 
claim of service connection for a psychiatric disability, 
including PTSD, is final.  38 U.S.C. § 7105(c) (2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2002, the Veteran filed a claim for, inter alia, 
service connection for a psychiatric disability, including 
PTSD.  That claim was denied in a July 2003 rating decision 
by the RO in Milwaukee, Wisconsin.  The Veteran did not 
appeal that decision; thus, the decision is final.  38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Establishing service connection for PTSD specifically 
requires:  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  (As indicated by the regulation cited 
above, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not merely cumulative of other evidence that 
was then of record.)  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 2003 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the July 2003 decision 
included:  the Veteran's personnel records and service 
treatment records (STRs); VA examination reports dated in 
October 1992, December 1992, May 1998, June 2000, and 
February 2003; medical treatment records from the Nashville 
VA Medical Center (VAMC) from June 2000 to January 2003; and 
statements by the Veteran and his representative.  

In denying the claim in July 2003, the RO found that the 
evidence of record did not show a nexus between a current 
psychiatric disability and an in-service injury or disease or 
supporting evidence that any claimed in-service stressor 
actually occurred.  

New evidence added to the record since the July 2003 decision 
includes:  VA examination reports dated in June 2006 and 
February 2004; medical treatment records from the Nashville 
VAMC dated from April 2003 to July 2009; medical treatment 
records from Western Kentucky Orthopaedic Associates dated 
from July 1995 to April 2006; medical treatment records from 
a Dr. G. dated from June 1998 to September 2005; and 
statements by the Veteran and his representative.  

A review of the new evidence reveals a May 2006 psychiatric 
examination report from the Nashville VAMC that indicates 
diagnoses of PTSD and panic disorder with agoraphobia and the 
opinion that  the Veteran's Gulf War experiences could be 
affecting him.  Additionally, a June 2006 letter from a Dr. 
K. at the Nashville VAMC indicates that the Veteran's current 
PTSD is attributable to his wartime exposure to traumatic 
events in the Gulf War.  Specifically, the June 2006 letter 
indicates that the Veteran witnessed "carnage" during the 
Gulf War. 

The Board finds that the May 2006 record and June 2006 letter 
from the Nashville VAMC that suggest a connection between the 
Veteran's current psychiatric disabilities and his period of 
active military service constitute new and material evidence.  
The evidence is new because the evidence was not previously 
before VA decision makers.  It is also material because it is 
supporting evidence of the nexus element of a service 
connection claim-the absence of which was the reason the 
claim was denied in the July 2003 decision.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for a psychiatric disability is reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the Veteran's underlying claim of service connection 
for a psychiatric disability in the remand section below.


ORDER

The Veteran's claim of service connection for a psychiatric 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

A review of the Veteran's personnel records reveals that the 
Veteran served on active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Veteran was first posted in Southwest Asia in November 1990.  
In December 1990, the Veteran suffered a blunt trauma to his 
left hand and forearm in the line of duty, resulting in his 
medical evacuation to Fort Campbell, Kentucky on about 
January 25, 1991.  The Board notes that, although the air 
campaign of the Persian Gulf War began on January 17, 1991, 
the ground campaign did not begin until about February 23, 
1991.  Thus, in this case, it appears that the Veteran had 
been medically evacuated from Southwest Asia a month prior to 
when the first coalition soldiers entered combat.

Regarding all claims on appeal, a June 2006 treatment record 
from the Nashville VA Medical Center (VAMC) indicates that 
the Veteran receives disability compensation from the Social 
Security Administration (SSA).  As records associated with 
the Veteran's SSA determination could be relevant to the 
claims on appeal, any available medical or other records 
associated with the Veteran's award of SSA disability 
benefits should be obtained and associated with the Veteran's 
claims file.  The Board notes that once VA is put on notice 
that the Veteran has been granted SSA benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

A.  Increased Rating Claim

The Veteran contends that his reflex sympathetic dystrophy of 
the left hand and forearm has been more disabling than 
indicated by the assigned rating.  He therefore contends that 
a higher rating is warranted.

The Board notes that the most recent medical evidence of 
record relevant to the Veteran's service-connected disability 
is dated in February 2007.  The Veteran testified in December 
2009 that he received care from a Dr. Dils in Scottsville, 
Kentucky for his service-connected problem.  No records from 
Dr. Dils are of record.  Therefore, further evidentiary 
development is required to obtain these records..  

VA regulations also require VA to obtain a medical opinion 
based on the evidence of record if VA determines such 
evidence necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  
A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Given that a remand is 
required to search for records, and because the last VA 
examination was in 2007, the Board finds that more recent 
medical evidence is required to address the severity of the 
Veteran's service-connected disability.  Thus, on remand, the 
Veteran should be scheduled for a VA examination to obtain a 
medical evaluation of the current severity of the service-
connected disability.

B.  Service Connection Claims

In addition to the general provision of service connection, 
service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that becomes manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2009).

Persian Gulf Veteran means a Veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of § 3.317, there are three types of qualifying 
chronic disabilities:  (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi-symptom illness; and (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, laypersons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under  38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

As noted above, the Veteran testified at his December 2009 
hearing, that he received treatment from Dr. Dils in 
Scottsville, Kentucky for his claimed upper extremity 
disabilities.  Hearing Transcript at 30-31.  As records from 
that treatment provider are not associated with the evidence 
of record, on remand, the agency of original jurisdiction 
(AOJ) should attempt to attain all records relevant to the 
Veteran's service connection claims on appeal.

Additionally, a November 2002 treatment record from a Dr. G. 
indicates that the Veteran has a history of Gulf War 
Syndrome.  Thus, on remand, the Veteran should be scheduled 
for a VA examination to determine if he in fact suffers from 
a qualifying chronic disability.  38 C.F.R. § 3.317.  

C.  PTSD

Although the issue addressed by the RO relative to a 
psychiatric disability was PTSD, the Board recognizes that it 
is the responsibility of VA to consider alternate current 
conditions within the scope of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The March 2007 and May 2007 
rating decisions are limited to a claim of service connection 
for PTSD; however, the evidence of record indicates that the 
Veteran has current diagnoses of PTSD and panic disorder with 
agoraphobia.  The May 2006 records from the Nashville VAMC 
suggest a connection between the diagnosed psychiatric 
disabilities and the Veteran's period of active military 
service.  Thus, on remand, the Veteran should be scheduled 
for a VA examination to determine if one or more of the 
Veteran's current psychiatric disabilities can be attributed 
to the Veteran's period of active military service.

(Because records of treatment are being sought, consideration 
of the applications to reopen claims of service connection 
for hearing loss and hypertension will be deferred pending 
receipt of the records.  This will allow the adjudicator to 
review any newly received evidence to ascertain whether it is 
new and material evidence sufficient to reopen either claim.  
The Veteran also now has the opportunity to submit additional 
evidence.)

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of his 
claimed disabilities.  Ask the Veteran to 
submit the records if he has them in his 
possession.  Request treatment records 
from Dr. Dils and Dr. Fliffen and any 
other medical facility or care provider 
identified by the Veteran.  (Dr. 
"Fliffen" was mentioned at the top of 
page 29 of the December 2009 hearing 
transcript and the name may be mis-
spelled.  The Veteran's help should be 
enlisted in locating this care provider, 
as well as any others identified.)  
Obtain releases from the Veteran as 
necessary.

2.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

3.  After all additional records have 
been received and included in the record, 
undertake development requested in this 
paragraph and paragraphs 4 and 5 below.  
Schedule the Veteran for a VA examination 
for his service-connected reflex 
sympathetic dystrophy of the left hand 
and forearm.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the symptoms of the 
Veteran's service-connected reflex 
sympathetic dystrophy of the left hand 
and forearm.  The examiner should 
indicate whether the Veteran's disability 
picture exhibits other related factors, 
such as marked interference with 
employment or frequent periods of 
hospitalization.  See Thun, 22 Vet. 
App. at 116.  Finally, the examiner 
should specifically provide an opinion on 
whether the Veteran's service-connected 
disability alone causes him to be unable 
to engage in substantially gainful 
employment, given his education and 
background.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2009).  The bases for 
the opinions provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

4.  Schedule the Veteran for 
psychological testing and a psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655.)  The claims file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  
Psychological testing should be 
undertaken with a view toward determining 
whether the Veteran in fact has PTSD.  
The psychiatric examiner should take a 
detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of 
each diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  Specifically, the examiner 
should relate any diagnosed PTSD to 
specific stressor(s).  If any diagnosed 
PTSD is not attributable to an in-service 
stressor, the examiner is to indicate the 
incident that is the cause of any 
diagnosed PTSD.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

5.  Schedule the Veteran for a VA 
examination of his elbows, shoulders. and 
skin.  (Advise the Veteran that failure 
to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655.)  The claims file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  The 
examiner should take a detailed history 
from the Veteran, conduct an examination, 
and ensure that all tests necessary to 
providing the opinion requested below are 
conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a left elbow, 
left shoulder, right elbow, right 
shoulder, or skin disability.  The 
Veteran's history, current complaints, 
medical records (including service 
medical records) and examination findings 
must be considered by the examiner.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed disability originated 
in, or is otherwise traceable to, 
military service.  The examiner should 
specifically determine whether the 
Veteran has a chronic disability and, if 
so, whether any such disability cannot be 
attributed to a known clinical diagnosis.  
For each disability that cannot be 
attributed to a diagnosis, the following 
should be addressed:

(a) The examiner should note and 
detail all reported symptoms.  The 
examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what 
precipitates and what relieves it.  

(b) The examiner should expressly 
state whether there are clinical, 
objective indications that the 
Veteran is suffering from the 
claimed symptoms.

(c) If there are objective 
indications that the Veteran is 
suffering from symptoms, the 
examiner must determine whether 
these symptoms can be attributed to 
any known clinical diagnosis.  For 
those symptoms and conditions that 
cannot be attributed to a known 
clinical diagnosis, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Persian Gulf War, or that 
the undiagnosed illness was caused 
by a supervening condition or event 
that occurred since the Veteran's 
departure from service in the 
Persian Gulf War theater.

The bases for the opinion(s) provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

6.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate all claims on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


